                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


GARY KLUSTY,
                                                   CASE NO. 2:17-CV-62
       Petitioner,                                 Chief Judge Algenon L. Marbley
                                                   Magistrate Judge Michael R. Merz
       v.

WARDEN, WARREN
CORRECTIONAL INSTITUTION,

       Respondent.


                                           ORDER

       On May 3, 2019, the Magistrate Judge issued a Report and Recommendation (“First

R&R”) recommending that the Court dismiss Petitioner’s petition for a writ of habeas corpus

under 28 U.S.C. § 2254. (ECF No. 12.) Because no timely objections were filed, the Court

adopted and affirmed the First R&R on May 23, 2019. (ECF No. 13.) Petitioner, via new

counsel, subsequently moved the Court to re-open judgment pursuant to Fed. R. Civ. P. 60(b)

(ECF Nos. 15, 17) and to accept and consider Petitioner’s untimely objections (ECF No. 15–2).

On October 10, 2019, the Magistrate Judge issued a second Report and Recommendation

(“Second R&R”) recommending that Petitioner’s motion to reopen judgment be granted given

that Petitioner’s objections were untimely due to excusable neglect. (ECF No. 20.)

       Although the parties were advised of the right to file objections to the Second R&R, and

of the consequences of failing to do so, none has been filed. Accordingly, the Second R&R is

ADOPTED and AFFIRMED. (ECF No. 20.) Petitioner’s motion to reopen is GRANTED.

(ECF No. 17.) The Court VACATES its May 23, 2019, Order (ECF No. 13) adopting the First
R&R (ECF No. 12), and this matter is recommitted to the Magistrate Judge in light of

Petitioner’s objections (ECF No. 15–2).

       IT IS SO ORDERED.

                                             s/Algenon L. Marbley
                                            ALGENON L. MARBLEY
                                            CHIEF UNITED STATES DISTRICT JUDGE

DATE: January 7, 2020




                                               2
